Order dismissing complaint reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, on the ground that the complaint, liberally construed in the interests of substantial justice, would admit evidence that the defendant was engaged in the performance of a maritime contract, viz., the repair of a steamship, and that, therefore, the Workmen’s Compensation Law did not enter into the contract of employment of the plaintiff.* Blaokmar, P. J., Kelly, Manning and Young, JJ., concur; Jaycox, J., dissents and votes to affirm on the opinion of Mr. Justice Kapper at Special Term.

 See 117 Misc. Rep. 426; Code Civ. Proc. § 519; now Civ. Prac. Act, § 275.— [Rep.